MEMORANDUM *
Pablo Camacho-Barajas petitions for review of a final order of removal issued by the Board of Immigration Appeals (“BIA”). Camacho-Barajas argues that he is not subject to removal because his conviction under Cal.Penal Code § 647.6 does not constitute “sexual abuse of a minor,” 8 U.S.C. § 1101(a)(43)(A), and is therefore not an aggravated felony rendering him removable under 8 U.S.C. § 1227(a)(2) (A) (iii).
Under 8 U.S.C. § 1252(a)(2)(C), we lack jurisdiction to review a final order of removal against an alien who is removable for having been convicted of an aggravated felony. However, we retain jurisdiction to determine whether the jurisdictional bar applies. Randhawa v. Ashcroft, 298 F.3d 1148, 1152 (9th Cir.2002).
Camacho-Barajas is correct that a conviction under CaLPenal Code § 647.6 is not a conviction for an aggravated felony under the categorical approach of Taylor v. United States, 495 U.S. 575, 602, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990). We so held in United States v. Pallares-Galan, 359 F.3d 1088 (9th Cir.2004), observing that § 647.6 “reaches not only conduct that would constitute the aggravated felony of ‘sexual abuse’ but conduct that would not.” Id. at 1102-03.
The government does not argue that we should apply a “modified categorical approach,” and we are unable to undertake such an analysis because there are no documents in the record that provide any details about Camacho-Barajas’s crime. See Ruiz-Morales v. Ashcroft, 361 F.3d 1219, 1222 (9th Cir.2004) (describing a modified categorical analysis).
*532We therefore grant Camaeho-Barajas’s petition and vacate the pending order of removal.
PETITION GRANTED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.